Citation Nr: 1722095	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for multilevel mild degenerative disc disease of the lumbar spine (claimed as back pain from combat injury).


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to February 1972.  He had service in the Republic of Vietnam and is in receipt of a Purple Heart medal for wounds suffered in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
In his February 2016 substantive appeal to the Board (on VA Form 9), the Veteran requested a hearing before a member of the Board at his local VA office.  In September 2016, VA notified the Veteran that he was scheduled for a videoconference hearing on November 15, 2016.  In October 2016, the Veteran requested to reschedule his hearing for a later time.  In January 2017, the Veteran received notification that his videoconference hearing was rescheduled for January 25, 2017.  The Veteran failed to appear for his hearing and to date, has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704 (d) (2016).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, multilevel mild degenerative disc disease of the lumbar spine is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multilevel mild degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

II.  Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that service connection is warranted for his multilevel mild degenerative disc disease of the lumbar spine.  Specifically, he contends that he injured his back when the aircraft he was piloting for a Dustoff (Medevac) mission was shot down and made an extremely hard landing.  See Veteran's June 2010 Statement in Support of Claim.

The Veteran's February 1972 separation examination clinically evaluated the Veteran's spine and other musculoskeletal systems as normal.  On the corresponding February 1972 report of medical history, the Veteran indicated he had recurrent back pain, which was noted as minor and asymptomatic.  With the exception of his report of medical history, service treatment records reveal no other complaints, treatment, or diagnosis of a lumbar spine disability.

In a January 2005 private treatment record, the Veteran reported on and off symptoms of low back pain for many years and indicated that he had been treated by a Dr. W.E. many years ago.  The Veteran reported intermittently having sciatic-type symptoms and difficulty standing from a sitting position.  He stated that his last severe episode was one month ago.  Magnetic resonance imaging (MRI) testing revealed a L4-5 central protrusion with annual tear and some mild to moderate foraminal stenosis.  The diagnostic impression was lumbar disc protrusion and chronic spasms. 

In an April 2006 private treatment record, the Veteran continued to report intermittent severe exacerbations of the back.  MRI testing revealed degenerative changes at L4-5 and L5-S1 with mild disc protrusion and an annular tear at L4-5.  Physical therapy was recommended.  Results of MRI testing conducted in January 2008 remained overall unchanged and continued to show degenerative changes and disc protrusions. 

In a June 2010 statement in support of his claim, the Veteran stated he was a pilot on a Dustoff (Medevac) mission when his aircraft took fire and was shot down.  He reported that the aircraft made an extremely hard landing and rolled over one or two times.  He and his crew were able to escape and were rescued six hours later.  They were brought to Phan Rang Airforce Base, treated for injuries, and then released.  The Veteran stated he did not leave with any medical records, but he was awarded the Purple Heart for wounds received as a result of this hostile action.  See VA Form DD-214 and the September 1970 Award Announcement.  The Veteran stated his unit was a small detachment with a large area of operations.  He was one of only two commissioned officers in the unit and he was the aircraft maintenance officer, which meant he "had to keep on going."  The Veteran reported his back injury was manageable without care until he sought treatment in the 1990's from Dr. W.E., who confirmed injury and prescribed physical therapy. 

In June 2010, in response to a VA development letter for medical records sent to Dr. W.E.'s orthopedic practice, the office notified VA that regulations for Texas required licensed physicians to maintain medical records of a patient for a minimum of seven years from the anniversary date of the last date of treatment.  The Veteran was last seen in 1999 and, in accordance with the retention laws, the office no longer had medical records to provide. 

In support of his claim, the Veteran submitted several buddy statements.  In a June 2010 statement, J.H., the Veteran's client who had known him for over 30 years, stated that the Veteran endured periodic occurrences of severe back pain that prevented him from coming to work for at least one or more days.  In another June 2010 statement, M.W., the Veteran's assistant, stated that the Veteran experienced back pain two to three times a year that prevented him from coming to work.  In an August 2010 statement, J.L., a former pilot that served with the Veteran in 1970 and 1971, stated that he had learned of the Veteran and his crew being shot down in their helicopter on the day it happened. 

In November 2010, the Veteran was afforded a VA examination for his lumber spine disability.  The Veteran reported his back injury was incurred in 1970 as a result of a helicopter crash but that he started having pain in the mid-1980s.  Imaging study results revealed disc space narrowing throughout the lumbar spine.  Facet arthrosis was noted at L5-S1 and sacroiliac joints appeared to be intact.  Benign vascular calcifications were noted to project over the pelvis.   

The VA examiner diagnosed the Veteran with multilevel mild disc degeneration of the lumbar spine and opined that the Veteran's lumbar spine disability was not caused by or a result of active service.  The examiner explained that although the history provided by the Veteran was reasonable and the medical report upon separation noted low back pain, the x-ray changes and physical examination done that day were compatible with the Veteran's age and senescence.  The examiner noted that the x-rays and examination did not show signs of a previous traumatic injury and that the Veteran's records were silent for a period of 20 years with no history of documented complaints or treatment to indicate a chronic disabling condition. 

In response to statements made by the November 2010 VA examiner, the Veteran asserted that following his separation from service, he received medical treatment for his lumbar spine disability often, but that these medical records were destroyed in accordance with civilian medical record retention requirements before he had the opportunity to retrieve them.  See February 2012 Notice of Disagreement (NOD).

In a June 2011 private treatment record for further assessment of the Veteran's lumbar spine disability, the physician noted a long history of spinal problems.  The physician noted significant reduction of lumbar range of motion, pain with extension, and lumbar kyphotic angulation.  He indicated that the Veteran had a mildly positive straight leg test bilaterally.  The physician assessed the Veteran with lumbar spondylosis and stated that evaluations by imaging revealed post traumatic type changes.  He concluded that the examination and findings were consistent with trauma years ago, dating back to 1970.

When considering the pertinent evidence of record, the Board finds that service connection for multilevel mild degenerative disc disease of the lumbar spine is warranted.

The Veteran has been diagnosed with multilevel mild degenerative disc disease of the lumbar spine.  Accordingly, as there is a current lumbar spine disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.

The Veteran's decorations include a Purple Heart; thus, he has confirmed combat service.  Given the consistency in reporting recurrent back pain in his report of medical history upon separation from service and his service involving combat, the Board finds the Veteran's descriptions of a back injury as a result of a helicopter crash during combat to be credible.  Accordingly, as there is evidence of an in-service back injury, the second Shedden element of service connection is satisfied. 

Turning to the third Shedden element of service connection, the Board finds that the competent evidence of record is at least evenly balanced regarding whether the Veteran's lumbar spine disability is etiologically related to the Veteran's service.  Although the November 2010 VA examiner concluded that the degenerative changes in the Veteran's back were compatible with the Veteran's age and senescence and that examination and x-rays revealed no evidence of trauma, he noted that the Veteran's reported history was a reasonable explanation and back pain was noted upon the Veteran's separation from service.  Further, in a June 2011 private treatment record, the Veteran's physician indicated that imaging studies of the Veteran's back revealed post traumatic changes consistent with the trauma the Veteran experienced in service.

In light of the June 2011 private medical opinion and the competent and credible lay testimony of record, the Board finds that the Veteran's multilevel mild degenerative disc disease of the lumbar spine cannot be satisfactorily disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's multilevel mild degenerative disc disease of the lumbar spine was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.


ORDER

Entitlement to service connection for multilevel mild degenerative disc disease of the lumbar spine is granted.




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




